Citation Nr: 1530684	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-47 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to 
include as secondary to a service-connected lumbar spine disability.
 
2. Entitlement to an increased rating for service-connected degenerative disc disease and degenerative changes of the lumbar spine, currently evaluated as 40 percent disabling.
 
3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.
 
4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.
 
5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

 Procedural history

The Veteran filed a claim for an increased disability rating greater than 40 percent for his service-connected lumbar spine disability on March 13, 2008.  The RO denied this claim in the above-referenced January 2009 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

During the course of the appeal, the RO awarded the Veteran service connection for radiculopathy of the right and left lower extremities, and assigned two separate 10 percent disability ratings effective March 13, 2008.  These neurologic abnormalities 
have been medically associated with the Veteran's service-connected lumbar spine disorder.  As such, because VA regulation requires that neurologic abnormalities associated with a service-connected spine disorder be assessed and rated separately when considering the overall disability picture of that spine disorder, and in light of the fact that the Veteran in this case has not expressed agreement with the RO's initially assigned ratings for radiculopathy, the issues of entitlement to increased ratings for these associated neurological disabilities are considered to be on 
appeal as well.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Veteran filed a separate claim for TDIU based on his service-connected disabilities [lumbar spine and right and left leg radiculopathy] during the pendency of this appeal, which has been denied by the RO in a November 2010 rating 
decision.  The Veteran's agent filed a timely notice of disagreement, and the RO issued a statement of the case (SOC) in September 2012.  In October 2012, the RO received a VA form 9 from the Veteran's agent perfecting an appeal regarding this issue; thus, the issue of entitlement to a TDIU is before the Board.

As to the Veteran's  claim for service connection for an acquired psychiatric disability, to include as secondary to his service-connected lumbar spine 
disability, the Veteran's agent filed a timely notice of disagreement with this determination, and the RO issued a SOC in September 2012.  In October 2012, the RO received a VA form 9 from the Veteran's agent perfecting an appeal 
regarding this issue; thus, the issue of service connection for an acquired psychiatric disorder is before the Board.

These issues were remanded in November 2012 and September 2013 for further development, and now return before for the Board.  Of particular note is the September 2013 remand which requested that the Veteran be scheduled for a Travel Board hearing; however, in an August 2014 statement, the Veteran indicated that he wished to have this request withdrawn; therefore, adjudication of this claim can now continue.



The issues of service connection for a psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service connected lumbar spine disability is manifested by pain and significant limitation of motion, but no ankylosis; the Veteran's disability has required no more than 4 weeks of bed rest due to incapacitating episodes in the past year.

2. The Veteran's service connected bilateral lower extremity radiculopathy is manifested by subjective evidence of pain with minimal objective evidence of symptomatology.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease and degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2. The criteria for the assignment of a rating in excess of 10 percent for the Veteran's right and left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, files in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in September 2013 for further development, specifically for the scheduling of a Travel Board hearing; however, the Veteran's representative later indicated that the Veteran no longer requested a hearing, therefore, the issue is properly now before the Board. 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

The Board finds that the VCAA letters dated in May 2008, August 2008, October 2008, June 2010, June 2011, July 2011, and March 2013, as well as the prior remands in November 2012 and September 2013, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations. Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible, including VA records, private treatment records, and Social Security Administration records.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Board notes that the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in May 2013.  The VA examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in May 2013.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those issues being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	
Legal Criteria

The Veteran contends that an increased rating is warranted for his service connected low back disability, and for radiculopathy of the right and left lower extremity.  For the following reasons, the Board finds that increased ratings are not warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as is the case for the Veteran's radiculopathy claims, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Veteran's service-connected lumbar spine disability is currently rated as 40 percent disabled, under 38 C.F.R. § 4.71a , Diagnostic Code 5237, and the general spine rating formula, for strain of the lumbar spine. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The Veteran is also in receipt of 10 percent disability ratings for the service-connected right and left lower extremity radiculopathy, respectively, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a . 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

Thus, in order to warrant an increased rating for the Veteran's lumbar spine disability, he would have to be found to have either unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For an increased rating for his service connected radiculopathy of each lower extremity, he would have to be found to have disability consistent with a finding of moderate incomplete paralysis of the sciatic nerve.  The Board finds that this criteria have not been met.

Reviewing the relevant evidence of record, the medical evidence for the period of this appeal shows that the Veteran underwent periodic physical therapy, as well as being seen regularly for pain management therapy, for his lumbar spine disability.

In an October 2008 function report prepared by the Veteran for his Social Security claim, he indicated that he had significant troubles performing all activities of daily living, including preparing meals and doing household chores.

The Veteran received a private evaluation for December 2008.  At that time, the Veteran reported a pain of stabbing and burning in the lumbosacral area.  On examination of the lumbar spine, flexion was to 80 degrees, extension was to 10 degrees, and lateral flexion was to 10 degrees.  The examiner noted that the Veteran had chronic low back pain that was causing functional limitations.

A December 2008 residual functional capacity assessment was conducted by the Social Security Administration   That assessment noted that the combination of the Veteran's knee and back disabilities did have a significant impact on his employability.

The Veteran received a VA examination for his back pain December 2008.  At that time, the Veteran reported persistent pain in the lower back aggravated by standing still.  Bending over improved the pain.  There was no evidence of paresthesias or leg or foot weakness.  There was evidence of decreased motion, stiffness, weakness, and pain.  The pain was a constant burning pain in the lower back.  He did report a shooting right sided pain down the lower leg.  In the past 12 months, he has had 4 incapacitating episodes lasting 4 days each.  He is able to walk a quarter mile.  Inspection of the spine showed a stooped posture, but no abnormal spine curvature.  Objective testing of the thoracic sacro spinalis showed evidence of guarding on the left side, and spasm on the right side.  There was pain with motion on both sides, and tenderness on the left side.  Muscle strength and tone was normal.  Sensory and reflex testing were normal.  Extension was to 0 degrees, and flexion was to 30 degrees.  Left lateral flexion was 0 to 10 degrees.  Left lateral rotation was 0 to 20 degrees.  Right lateral flexion was 0 to 15 degrees.  Right lateral rotation was 0 to 20 degrees.   There was objective evidence of pain on active range of motion.  Additional repetition of motion caused pain but no additional limitation of motion.  Laseque' sign was positive bilaterally, indicative of radiculopathy.  X-rays taken at that time showed diffuse degenerative disc disease with degenerative changes.  Incapacitating episodes were found to be due to IVDS.  It was noted that the Veteran was not currently employed, due to his company closing.  The examiner did indicate that the Veteran's disability had significant effects on his previous occupation.

A letter from a private physician, dated March 2009, indicates that he had been treating the Veteran for chronic pain management.  He indicated that the Veteran had a multilevel disc space reduction which includes a broad based disc bulge, and bilateral facet hypertrophy which caused central canal stenosis.  He indicated that the Veteran also had a broad based disc bulge at L5-S1, which was causing impingement of the right S2 nerve root and his condition continues to worsen.  He noted that the Veteran's range of motion was significantly limited, with 30 degrees of flexion, 30 degrees of extension, right and left lateral flexion to 15 degrees with pain, and right and left rotation to 25 degrees.  

Range of  motion testing showed flexion and extension of 30 degrees, right and left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 25 degrees, with pain in all ranges of motion.  The examiner estimated that the Veteran had approximately a 50 percent impairment due to this back disability.
	
A letter from the Veteran's former employer, dated April 2010, indicates that the Veteran was unable to continue working at that job because of his disability.   Other employer information of record indicates that the Veteran left prior positions because he quit or found another job.

A November 2010 report of Social Security indicated that the Veteran was entitled to Social Security Administration benefits due to multiple disabilities, including degenerative disc disease, bipolar disorder, and depression.

A December 2010 MRI of the Veteran's spine showed disc bulging throughout essentially the entirety of the Veteran's lumbar spine.

Also of record is a June 2012 lumbar spine impairment questionnaire from the Veteran's private physician.  This questionnaire diagnosed the Veteran with lumbar discogenic disease and thoracic discogenic disease.  His prognosis was guarded.  Flexion and extension were noted to be to 30 degrees.  Left lateral flexion and rotation were to 30 degrees.  Right lateral flexion and rotation were to 40 degrees.  The Veteran was noted to have an inability to perform bending or lifting.  Positive straight leg test was noted.  Also noted was tenderness, muscle spasm, sensory loss, reflex changes, muscle atrophy, muscle weakness, abnormal gait, and trigger points, which the examiner indicated were noted on an MRI of December 2010.  It was felt that in an 8 hour day, the Veteran could sit for one hour, and stand or walk for 0 to 1 hours.  The Veteran would require a job that would allow him to stand up and walk around every few minutes before returning to sitting.   The most the Veteran could lift or carry occasionally would be 0 to 5 pounds.  He indicated that the Veteran had been prescribed bed rest for between 2 to 4 weeks in the past year.  Moderate radiculopathy was noted on the left side, and moderately severe on the right.  The examiner also checked a box indicating that the Veteran had a psychiatric impairment secondary to his spinal impairment, and specifically indicated depression.  This physician indicated that the Veteran would not be able to perform gainful employment due to his spinal condition.

A September 2012 MRI of the Veteran's spine showed disc bulging throughout essentially the entirety of the Veteran's lumbar spine.

In April 2013, a further 2012 lumbar spine impairment questionnaire from the Veteran's physician was submitted.  It indicated that, based on the Veteran's lumbar spine impairment, he was unable to sit more than 2 hours in a work day, and stand/walk for 1 hour.  He could frequently lift and carry 5 pounds, and occasionally lift and carry up to 10 pounds.  He estimated the Veteran would be absent from work more than three times in a month due to his spinal condition.  He felt the Veteran would be unable to work due in large part to the medications he was taking for chronic pain.

The Veteran received a VA spine examination in May 2013.  At that time, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  He reported sharp pains in his lower back and occasional shooting pain to his right thigh.  He reported flare ups when bending or lifting.  Range of motion testing showed forward flexion of 20, extension of 0, right lateral flexion of 5 degrees, left lateral flexion of 10 degrees, and right and left lateral rotation of 20.  Repetitive testing did not result in additional loss of range of motion, although apparently it did elicit increased pain.  Tenderness was noted at the midline of L5-S1, and bilateral lumbar paraspinals.  Guarding and muscle spasm were present, but did not result in abnormal gait or spinal contour.  Strength testing was within normal limits and there was no evidence of muscle atrophy.  Sensory examination was normal, and straight leg raising test was negative.   Intermittent pain was noted in his right lower extremity.  The examiner noted that the Veteran had intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  The examiner noted that this condition did cause difficulty in the Veteran's work as he had difficulty sitting for a long period of time, due to pain; however, he was able to stand and take breaks in his prior employment.  He also has difficulty lifting and can't drive for long distances.  The examiner indicated that the Veteran's subjective symptoms of right leg pain could be due to radiculitis secondary to lumbar spine pathology.  The Veteran denied symptoms in the left leg.  The examiner found no objective evidence of bilateral lumbar radiculopathy during this examination.

The examiner concluded that the Veteran's lumbar spine condition could impair his ability to perform heavy lifting , pulling, pushing, prolonged standing, sitting, walking, bending, and stooping such as might be required for physical employment.  He could be able to perform clerical tasks such as might be required for sedentary employment if given rest breaks.

As noted above, in order to warrant an increased rating, the Veteran would have to be found to have unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  At no time during the course of this appeal has the Veteran been found to have ankylosis of the spine, either favorable or unfavorable.  While the Veteran has some limitation of motion, at no time has he had no range of motion.  As such, the criteria for a higher evaluation for ankylosis have not been met.  As to a higher evaluation for incapacitating episodes,  a December 2008 VA examination noted that the Veteran did have incapacitating episodes, but not their frequency or duration.  A June 2012 private reported noted that the Veteran was prescribed bed rest for between 2 to 4 weeks in the past year.  Thus, the highest reported amount of incapacitating episodes, 4 weeks in the past month, is not sufficient to meet the 6 week criteria for the grant of service connection for a higher evaluation for the Veteran's service connection back disability due to incapacitating episodes. Therefore, the preponderance of the evidence of record is against a grant of increased rating for this disability.

As to increased ratings for the Veteran's right and left lower extremity neuropathy, a December 2008 VA examination showed no evidence of paresthesias, though the Veteran reported pain shooting down his lower leg.  A June 2012 private evaluation did show that the Veteran had a positive straight leg raising test, with moderate radiculopathy and moderately severe radiculopathy on the left side, however a May 2013 report of VA examination noted that his straight leg raising test was negative, although he reported intermittent pain in his right lower extremity.  The Veteran at that time denied symptoms in his left leg, and the examiner stated that he found no objective evidence of bilateral lumbar radiculopathy during this examination.  While the June 2012 private evaluation has been considered therefore, the Board notes that the findings from that evaluation are inconsistent with the other evidence of record; specifically, that examiner found moderate radiculopathy on the left side, when, several times during this appeal, the Veteran has specifically denied any problems with his left leg.  Therefore, the Board finds that this diminishes the probative value of this June 2012 private evaluation.  It appears therefore that there has generally been minimal objective evidence of radiculopathy, and the Veteran has at times reported minimal or no symptomatology in his left leg.  As a result, the Board finds that the Veteran's current level of symptomatology, due to bilateral lower extremity neuropathy, is no more than mild, and therefore, the criteria for a higher evaluation, for the Veteran's service connected bilateral lower extremity radiculopathy, have not been met.

Thus, the preponderance of the evidence of record indicates that, at no time during the course of this appeal, have the criteria for a higher evaluation been met for any of the Veteran's claimed disabilities.  As such, the Board finds the preponderance of the evidence of record is against the claims.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability and radiculopathy with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, and incapacitating episodes, and the Veteran has been found to have at least some  limitation of motion at all times, and not more than 4 weeks of incapacitating episodes yearly, whose frequencies are contemplated in the rating criteria.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating for service-connected degenerative disc disease and degenerative changes of the lumbar spine, currently evaluated 40 percent disabling, is denied.
 
Entitlement to an initial rating in excess of 10 percent, for radiculopathy of the right lower extremity, is denied.
 
Entitlement to an initial rating in excess of 10 percent, for radiculopathy of the left lower extremity, is denied.



REMAND

As to the Veteran's claim of entitlement to service connection for a psychiatric disability, when this claim was last before the Board, the Board referred this specific issue for a VHA opinion as to whether any psychiatric disability the Veteran had was etiologically related to service or to any service connected disability.  A VHA opinion was obtained in May 2015, however, the physician at that time stated that she was unable to diagnosis any current psychiatric disorders without evaluating the Veteran's current status by a live interview.  As such, and as the Board has already determined that an another opinion is necessary to the disposition of this case, the Board finds it has no choice but to again remand this issue, in order that an attempt might be made to obtain an etiological opinion.

Because the outcome of this claim may have an impact on the Veteran's TDIU claim on appeal, the Board finds the issue to be inextricably intertwined with the issue of service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, adjudication of this claim must be deferred pending the resolution of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any back disability and radiculopathy, to include any relevant VA treatment records from 2014 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

2. After the above development has been completed, please schedule the Veteran for a VA psychiatric examination.  After a thorough examination of the Veteran and a thorough review of the Veteran's claims file, please indicate what, if any, specific psychiatric disorders the Veteran is currently diagnosed with.  For any psychiatric diagnosis made, the examiner is requested to offer an opinion as to whether it is as least as likely as not (i.e., is there at least a 50 percent probability) either related directly to service, or secondary to any service connected disability, to specifically include examiner is specifically asked to consider whether diagnoses of bipolar disorder or depressive disorder were caused or have been permanently aggravated by the Veteran's lumbar spine disorder and radiculopathy.  

A thorough rationale, to include reference to the relevant evidence of record as appropriate, should be provided for all opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, this should be expressly indicated and a supporting rationale provided as to why an opinion cannot be made without resorting to speculation.

3. Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, both entitlement to service connection for a psychiatric disorder and TDIU.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


